In an action to recover certain stock or its value, order granting defendant’s motion to compel plaintiff to serve an amended complaint, on the ground that causes of action are improperly united, reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to defendant to serve an answer within ten days from the entry of the order herein. The two causes of action stated in the complaint involve the same subject-matter, arise out of the same transaction, and seek the same result, to wit, the return of the stock or its value. Although brought on different theories of liability, they are consistent with each other; and it appears on the face of the complaint that they do not require different places of trial. They may, therefore, be joined. (Civ. Prac. Act, § 258; Virdone v. Globe Bank & Trust Co., 235 App. Div. 125.) Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ., concur.